DETAILED ACTION
This office action is in response to the application filed on September 1, 2021. Claims 1 – 20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. CN202010923876.9, filed on September 4, 2020. 

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on February 15, 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because it includes the following reference character(s) not mentioned in the description: 
Fig. 9, Items 803 and 804

Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version.  The marked-up copy must be clearly labeled as “Annotated Sheets” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.  See 37 CFR 1.121(d)(1).  Failure to timely submit the proposed drawing and marked-up copy will result in the abandonment of the application.

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 - 4, 7 - 9, 13 - 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yasunaga  (US 2011/0304614 A1) referred to as Yasunaga hereinafter, and in view of Kobayashi et al. (US 2002/0172510 A1) referred to as Kobayashi hereinafter.
Regarding Claim 1, Yasunaga teaches a method (Fig. 20) of calibrating (Par. [0256], error amount of a servo control system for rotation control of the rotation section 104) a stereoscopic display device (Fig. 18, omnidirectional stereoscopic image display device 10) comprising a motor (Par. [0098], A motor 52 (drive section) is provided within the setting base 105 so that the turntable 42) and a display panel (Par. [0091], the two-dimensional light-emission element array 101 having a curved (for example, arched) light-emitting surface), the display panel being driven by the motor to rotate to realize a stereoscopic display (Par. [0268], the rotation section 104 attached with the two-dimensional light-emission element array 101 is rotated at a certain speed in step ST4. The motor 52 in the setting base 105 rotates the turntable 42 at a certain rotation (modulation) speed. The turntable 42 is rotated and thus the rotation section 104 is rotated), and the method comprising: 
acquiring a control strategy of the motor and display parameters of the display panel matching the control strategy (Par. [0255] The controller 55 controls the motor 52 to be rotated at a predetermined rotation (modulation) speed based on the synchronizing signal Ss (i.e. display parameters) and the speed detection signal S58 (i.e. control strategy of motor)), wherein the control strategy indicates that each time the motor runs (Par. [0256], when error amount of a servo control system for rotation control of the rotation section 104 exceeds a certain value and thus unevenness occurs in rotation, the controller 55 controls the rotation section 104 to stop rotation immediately), the motor is restarted (Par. [0270], When the power-off information from the switcher 60 is not detected, the process returns to the steps ST2 and ST4 and the stereoscopic image display processing is continued (i.e. restarts)); 
controlling the motor to run according to the control strategy (Par. [0257], The controller 55 compares a rotation detection value obtained by the encoder 58 with a predetermined rotation reference value, and controls the motor 52 depending on a result of the comparison (i.e. control strategy)), to calibrate the motor by restarting (Par. [0270], When the power-off information from the switcher 60 is not detected, the process returns to the steps ST2 and ST4 and the stereoscopic image display processing is continued (i.e. restarts)); and 
driving the display panel to display (Par. [0268], the rotation section 104 attached with the two-dimensional light-emission element array 101 is rotated at a certain speed in step ST4) according to the display parameters in the rotation process of the motor (Par. [0255] The controller 55 controls the motor 52 to be rotated at a predetermined rotation (modulation) speed based on the synchronizing signal Ss and the speed detection signal S58). 
While Yasunaga teaches the motor runs until the switch signal S60 indicates power-off (See Par. [0254]), Yasunaga fails to explicitly teach the control strategy indicates that each time the motor runs the motor runs for a preset period of time.
However, Kobayashi teaches the control strategy indicates that each time the motor runs the motor runs for a preset period of time (Par. [0026], T_APPROACH is a time required for the positioning control region 2014, where T_APPROACH is a time required for the object to be controlled to move by a distance S_APR_STOP from the position S_APPROACH at which the positioning control region 2014 starts to the stop position S_STOP in actual movement (i.e. control strategy)). 
References Yasunaga and Kobayashi are considered to be analogous art because they speed errors in motors. Therefore, it would have been obvious that one of ordinary skill in the art, before the effective filing date of the claimed invention, would recognize the advantage of further specifying the motor runs for a preset period of time as suggested by Kobayashi in the invention of Yasunaga in order for the object to be drive-controlled through the positioning region at an ideal speed (See Kobayashi, Par. [0026]).

Regarding Claim 2, Yasunaga in view of Kobayashi teaches claim 1. Kobayashi further teaches wherein the control strategy further indicates a change status of a rotational speed of the motor during the preset period of time (Par. [0097], In the minor loop of speed servo, a numerical value obtained by subtracting encoder speed information from the speed command value is transferred to the PI arithmetic circuit 6003 as a speed error that is short of the target speed ((i.e. change status)). It would have been obvious that one of ordinary skill in the art, before the effective filing date of the claimed invention, would recognize the advantage of further specifying control strategy during a preset period of time as suggested by Kobayashi in the invention of Yasunaga in order for the current value to be adjusted, and the energy to be applied to a DC motor is adjusted, thereby controlling the speed (See Kobayashi, Par. [0097]).

Regarding Claim 3, Yasunaga in view of Kobayashi teaches claim 2. Kobayashi further teaches wherein the change status is reflected by a rotational speed change curve (Fig. 2) showing a change of the rotational speed of the motor over time (Par. [0016] FIG. 2 is a timing chart for explaining the influence of a torque variation due to cogging by exemplifying ideal position profile tracking control and ideal speed profile tracking control used for a DC motor), and the rotational speed change curve comprises a deceleration zone (Fig. 2, deceleration control region 2013 and positioning control region 2014).

Regarding Claim 4, Yasunaga in view of Kobayashi teaches claim 3. Kobayashi further teaches wherein the rotational speed change curve comprises a plurality of deceleration zones (Fig. 2, deceleration control region 2013 and positioning control region 2014); the motor runs at a uniform speed in each of the plurality of deceleration zones (Par. [0019], In the ideal speed profile 2004 (i.e. uniform speed), V_START indicates an initial speed, V_FLAT indicates a speed in the constant speed control region 2012, V_APPROACH indicates a speed in the positioning control region, V_PROMISE indicates a maximum speed immediately before stop, which must be always kept to achieve the positioning accuracy) and the motor decelerates between two adjacent deceleration zones among the plurality of deceleration zones (Par. [0025] S_APPROACH in FIG. 2 indicates a position at which the deceleration control region 2013 changes to the positioning control region 2014).

Regarding Claim 7, Yasunaga in view of Kobayashi teaches claim 3. Kobayashi further teaches wherein the rotational speed change curve further comprises a transition zone post the deceleration zone, and the motor is restarted in the transition zone (Fig. 11, End drive control S11006 goes back to Drive instruction S11013 to restart the drive S11001 for the next cycle).

Regarding Claim 8, Yasunaga in view of Kobayashi teaches claim 3. Kobayashi further teaches wherein the rotational speed change curve further comprises an acceleration zone (Fig. 2, an acceleration control region 2011).

Regarding Claim 9, Yasunaga in view of Kobayashi teaches claim 8. Kobayashi further teaches wherein the rotational speed change curve comprises a plurality of acceleration zones; the motor runs at a uniform speed in each of the plurality of acceleration zones (Fig. 2), and the motor accelerates between two adjacent acceleration zones among the plurality of acceleration zones (Par. [0019] In the ideal speed profile 2004, V_START indicates an initial speed, V_FLAT indicates a speed in the constant speed control region 2012 (i.e. uniform speed)).

Regarding Claim 13, Yasunaga in view of Kobayashi teaches claim 3. Kobayashi further teaches wherein the rotational speed change curve further comprises a uniform speed zone Par. [0019] In the ideal speed profile 2004, V_START indicates an initial speed, V_FLAT indicates a speed in the constant speed control region 2012 (i.e. uniform speed)).

Apparatus claims 14-17 are drawn to the device corresponding to the method of using same as claimed in claims 1-4, respectively.  Therefore apparatus claims 14-17 correspond to method claims 1-4, and are rejected for the same reasons of obviousness as used above. Claim 14 further recites a memory and a processor. While Yasunaga teaches in Par. [0242] that FIG. 18 is a block diagram showing a configuration example of the control system of the omnidirectional stereoscopic image display device 10, Yasunaga fails to explicitly teach a memory and a processor. However, Kobayashi teaches  a memory and a processor (Par. [0239],  the present invention also includes a case where, after the program codes read from the storage medium are written in a function expansion card which is inserted into the computer or in a memory provided in a function expansion unit which is connected to the computer, CPU or the like contained in the function expansion card or unit performs a part or entire process in accordance with designations of the program codes). It would have been obvious that one of ordinary skill in the art, before the effective filing date of the claimed invention, would recognize the advantage of further specifying a memory and a processor as suggested by Kobayashi in the invention of Yasunaga in order for performing the processes to a computer system, reading the program codes, by a CPU or MPU of the computer system, then executing the program (See Kobayashi, Par. [0235]).

Claim 20 is drawn to the non-transitory computer-readable storage medium corresponding to the apparatus of using same as claimed in claim 14.  Therefore claim 20 corresponds to claim 14, and is rejected for the same reasons of obviousness as used above.

Allowable Subject Matter
Claims 5, 6, 10-12, 18 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter: Claims 5, 10 and 18 specifically define the display parameters comprise a display time of two-dimensional image slices in the display panel, and the two-dimensional image slices in a same deceleration zone (or acceleration zone as recited in Claim 10) have an equal display time, the two-dimensional image slices being obtained by a two-dimensional decomposition of a stereoscopic image to be displayed in the display panel. Claim 12 specifically defines the display parameters comprise a display time and a display order of two-dimensional image slices in the display panel, the two-dimensional image slices being obtained by a two-dimensional decomposition of a stereoscopic image to be displayed in the display panel, and wherein driving the display panel to display according to the display parameters in the rotation process of the motor comprises: sequentially driving the display panel to display each of the two-dimensional image slices to be displayed in the rotation process, based on the display time and display order of each of the two-dimensional image slices. Claims 6, 11 and 19 are allowed for the reasons above by virtue of their respective dependencies.

Conclusion
The prior art references made of record are not relied upon but are considered pertinent to applicant's disclosure. DU et al. (US 2018/0085088 A1) teaches a stereoscopic display device  may include a voxel entity part having an upright projection screen, a rotation motor, a processor, a laser device, and a light emitting array. Haseltine et al. (US 2020/0195911 A1) utilize a motor to spin the autostereoscopic display about vertical axis at a predetermined spin rate to generate 3D image for each of users that corresponds to output image.
Any inquiry concerning this communication should be directed to SUSAN E TORGERSON whose telephone number is (571)270-0498.  The Examiner can normally be reached on Monday - Friday from 8:00 am (EST) to 4:00 pm (EST).  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Brian T. Pendleton, can be reached on (571) . The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Susan E. Torgerson/Primary Examiner, Art Unit 2425